Exhibit 10.3

 

January 18, 2015

 

Michael du Toit

 

Dear Michael,

 

On behalf of Everyday Health, Inc. (the “Company”), I am pleased to offer you
the full-time position of President, reporting to Ben Wolin. The terms of your
employment relationship with the Company will be set forth below.

 

Cash Compensation: Your start date is expected to be February 2, 2015, but the
actual start date may change upon mutual agreement of the parties. During
calendar year 2015, your annual base salary will be four hundred thousand
dollars ($400,000) and during calendar year 2016, your annual base salary will
be four hundred and twenty five thousand dollars ($425,000). You are an exempt
employee and therefore not eligible to receive overtime pay. Company employees
are paid semi-monthly on the 15th and end of the month. The Company shall also
pay you a “sign-on” bonus in the amount of $200,000, payable by February 15,
2015.

 

You are eligible to receive an annual performance bonus, and the target for this
annual performance bonus is 100% of your base salary (i.e. $400,000 for 2015).
For calendar year 2015 and 2016, the bonus structure will be as follows: (i) 50%
will be based on the Company’s total 2015 and 2016 revenue, as applicable,
measured against the Board-approved revenue goal for the relevant year; and (ii)
50% will be based on the Company’s total 2015 and 2016 adjusted EBITDA, as
applicable, measured against the Board-approved adjusted EBITDA goal for the
relevant year. The calculation of the final performance bonus payout amounts
based on the Company’s revenue and adjusted EBITDA relative to the
Board-approved goals (e.g. tiered payouts based on actual performance relative
to goal) shall be consistent with the structure approved by the Company’s
Compensation Committee for the other senior executives. Annual bonuses are paid
by the Company in the latter half of the first calendar quarter, following
completion of the annual audit for the prior calendar year. Notwithstanding the
foregoing, the Company will guarantee 25% of your 2015 bonus target (i.e.
$100,000) regardless of the Company’s financial performance. The Board-approved
revenue and adjusted EBITDA goals are subject to appropriate pro forma
adjustment in the event of acquisition or other similar corporate events during
the course of the year.

 

Employee Benefits: You will be eligible for the benefits package that the
Company offers to its regular, full time employees, subject to the terms and
conditions of the applicable benefits plan. These benefits include participation
in the Company’s 401k plan and the Company’s Employee Stock Purchase Plan
(ESPP). The details of this package have been, or will be, sent to you
electronically.

 

Equity Compensation: In connection with your hiring you will receive a grant of
110,000 restricted stock units (RSUs) pursuant to the Company’s 2014 Equity
Incentive Plan. Twenty

1



percent of the RSUs subject to this award (i.e. 22,000 RSUs) will vest on
November 15, 2015; forty percent of the RSUs subject to this award (i.e. 44,000
RSUs) will vest on November 15, 2016; and forty percent of the RSUs subject to
this award (i.e. 44,000 RSUs) will vest on November 15, 2017.

 

In addition to the RSU award described in the preceding paragraph, you shall
receive a grant of 40,000 RSUs in the first quarter of 2015. The vesting of this
award shall be linked to the Company’s 2015 financial performance as follows:
(i) 10,000 of such RSUs shall vest on March 31, 2016 if, and only if, the
Company’s total revenue for 2015 (based on the Company’s annual audit) equals or
exceeds the Board-approved revenue goal for 2015; (ii) 10,000 of such RSUs shall
vest on March 31, 2016 if, and only if, the Company’s total adjusted EBITDA for
2015 (based on the Company’s annual audit) equals or exceeds the Board-approved
adjusted EBITDA goal for 2015; (iii) 10,000 of such RSUs shall vest on March 31,
2016 if, and only if, the Company’s total revenue for 2015 (based on the
Company’s annual audit) equals or exceeds 102.5% of the Board-approved revenue
goal for 2015; and (iv) 10,000 of such RSUs shall vest on March 31, 2016 if, and
only if, the Company’s total adjusted EBITDA for 2015 (based on the Company’s
annual audit) equals or exceeds 102.5% of the Board-approved adjusted EBITDA
goal for 2015; provided, however, that in the case of (iii) and (iv) above, in
the event that the Company’s total revenue or adjusted EBITDA falls between the
Board-approved target and 102.5% of the Board-approved target, then a
proportionate share of the relevant RSUs shall vest. By way of example, if the
total revenue for 2015 falls halfway between the Board-approved target and
102.5% of the Board-approved target, then 5,000 RSUs shall vest under (iii)
above.

 

Similarly, you shall receive a grant of 40,000 RSUs in the first quarter of
2016. The vesting of this award shall be linked to the Company’s 2016 financial
performance as follows: (i) 10,000 of such RSUs shall vest on March 31, 2017 if,
and only if, the Company’s total revenue for 2016 (based on the Company’s annual
audit) equals or exceeds the Board-approved revenue goal for 2016; (ii) 10,000
of such RSUs shall vest on March 31, 2017 if, and only if, the Company’s total
adjusted EBITDA for 2016 (based on the Company’s annual audit) equals or exceeds
the Board-approved adjusted EBITDA goal for 2016; (iii) 10,000 of such RSUs
shall vest on March 31, 2017 if, and only if, the Company’s total revenue for
2016 (based on the Company’s annual audit) equals or exceeds 102.5% of the
Board-approved revenue goal for 2016; and (iv) 10,000 of such RSUs shall vest on
March 31, 2017 if, and only if, the Company’s total adjusted EBITDA for 2016
(based on the Company’s annual audit) equals or exceeds 102.5% of the
Board-approved adjusted EBITDA goal for 2016; provided, however, that in the
case of (iii) and (iv) above, in the event that the Company’s total revenue or
adjusted EBITDA falls between the Board-approved target and 102.5% of the
Board-approved target, then a proportionate share of the relevant RSUs shall
vest. By way of example, if the total revenue for 2016 falls halfway between the
Board-approved target and 102.5% of the Board-approved target, then 5,000 RSUs
shall vest under (iii) above.

 

As with the annual bonus calculation described above, the Board-approved revenue
and adjusted EBITDA goals are subject to appropriate pro forma adjustment in the
event of acquisition or other similar corporate events during the course of the
year.

2



With respect to all the RSU awards detailed above, if you remain in continuous
service at the time of a “Corporate Transaction” (as defined in the 2014 Equity
Incentive Plan), 50% of the then-unvested RSUs will become vested and
exercisable as of immediately prior to the closing of such transaction.
Beginning in 2017, you shall be eligible to receive additional equity-based
awards like other senior executives of the Company, subject to the final
approval of the Company’s Compensation Committee. Historically, such awards have
been granted in the first calendar quarter of the year in connections with the
Company’s annual employee performance review process.

 

Severance: If the Company terminates your employment without Cause (as defined
below), and other than as a result of your death or disability, and provided
such termination constitutes a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h)), then subject to your obligations
below, the Company will pay to you, as severance, an amount equal to (i) twelve
(12) months of your then-current base salary and (ii) your annual performance
bonus target amount (collectively, the “Severance Benefits”). In addition, you
will receive the Severance Benefits if you resign from employment with the
Company for “Good Reason” within ten (10) days after the occurrence of one of
the events specified in the definition of Good Reason, by giving notice that you
intend to terminate your employment for Good Reason on the thirtieth (30) day
following the Company’s receipt of your notice, if the Company has not cured the
event that gives rise to Good Reason before the end of such thirty (30) day
period. The Severance Benefits are conditional upon (a) your continuing to
comply with your obligations under your Agreement to Protect Information, Assign
Inventions, and Prevent Unfair Competition and Unfair Solicitation (the
“Confidentiality Agreement”) during the period of time in which you are
receiving the Severance Benefits and (b) your delivering to the Company an
effective, general release of claims in favor of the Company in a form
acceptable to the Company within 30 days following your termination date. The
Severance Benefits will be paid on the Company’s regular payroll schedule over
the 12 month period immediately following your termination date, and will be
subject to applicable tax withholdings; provided, however, that no payments will
be made prior to the 30th day following your termination date. In addition to
the Severance Benefits, in the event of a termination without Cause by the
Company or your termination of employment for Good Reason, any remaining
unvested RSUs that were part of the initial grant of 110,000 time-based RSUs
referenced above shall be vested as of the employment termination date.

 

For purposes of this Agreement, “Cause” means (A) your conviction (including a
guilty plea or a no contest plea) of a felony, or of any other crime involving
fraud, dishonesty or moral turpitude; (B) your attempted commission of or
participation in a fraud or act of material dishonesty against the Company; (C)
your material breach of any written agreement between you and the Company
(including but not limited to your Confidentiality Agreement); or (D) your
refusal to follow a clear and lawful directive of the Chief Executive Officer or
Board of Directors or your habitual neglect of your duties, provided that if
Cause is based on the occurrence of an event specified in (D) above, the Company
will give you written notice that the Company intends to terminate your
employment for Cause on the thirtieth (30th) day following your receipt of the
Company’s notice, if you have not cured the circumstances constituting Cause
before the end of such thirty (30) day period.. For purposes of this Agreement,
“Good Reason” means the occurrence of any of the following without your prior
written consent: (i) a reduction by the Company in your base

3



salary or target bonus; (ii) the assignment to you of any duties or
responsibilities which result in the material diminution of your then current
position; or (iii) relocation of your principal place of business more than
fifty (50) miles from its current location.

 

It is intended that all of the Severance Benefits payable under this letter
satisfy, to the greatest extent possible, the exemptions from the application of
Code Section 409A provided under Treasury Regulations 1.409A-1(b)(4) and
1.409A-1(b)(9), and this letter will be construed to the greatest extent
possible as consistent with those provisions. For purposes of Code Section 409A
(including, without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), your right to receive any installment payments under this
letter (whether severance payments, reimbursements or otherwise) shall be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment. Notwithstanding any provision to the contrary in this
letter, if you are deemed by the Company at the time of your separation from
service to be a “specified employee” for purposes of Code Section
409A(a)(2)(B)(i), and if any of the payments upon separation from service set
forth herein are deemed to be “deferred compensation”, then to the extent
delayed commencement of any portion of such payments is required in order to
avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i) and the
related adverse taxation under Section 409A, such payments shall not be provided
to you prior to the earliest of (i) the expiration of the six-month period
measured from the date of your Separation from Service with the Company, (ii)
the date of your death or (iii) such earlier date as permitted under Section
409A without the imposition of adverse taxation. Upon the first business day
following the expiration of the applicable Code Section 409A(a)(2)(B)(i) period,
all payments deferred pursuant to this paragraph shall be paid in a lump sum to
you, and any remaining payments due shall be paid as otherwise provided herein.

 

Business Expenses: All approved business expenses will be reimbursed, following
submission of an approved expense report approved by your manager. During the
time your primary residence is in the Philadelphia, Pennsylvania area, the
Company will provide you with housing in Manhattan (either access to a residence
that is rented by the Company or reimbursement of hotel accommodations) for use
during the business week and other business uses. The tax treatment for such
housing allowance, and any public disclosure in the Company’s securities
filings, shall be consistent with applicable tax and securities laws.

 

Non-Disclosure and Developments Agreement: Like all Company employees, you will
be required to sign the Company’s standard “Agreement to Protect Information,
Assign Inventions, and Prevent Unfair Competition and Unfair Solicitation” as a
condition of employment. In addition, you will be required to abide by the
Company’s strict policy that prohibits any new employee from using or bringing
with him or her from any previous employer any confidential information, trade
secrets, or proprietary materials or processes of such former employer.

 

At-Will Employment: This letter does not constitute a guarantee of employment or
an employment contract for any specified period of time. You will be an
employee-at-will, meaning that either you or the Company may terminate your
employment relationship at any time, without notice, for any reason or no
reason.

4



Federal Immigration Law: For purposes of federal immigration law, you are
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Documentation must be provided
to us within three (3) business days of your commencement date, or our
employment relationship with you may be terminated.

 

We are pleased that you are joining our team to work with us to help the Company
reach its full potential. Please confirm your acceptance of this offer by
signing and emailing one copy of this letter to me at
ashapiro@everydayhealthinc.com. If you have any questions, please feel free to
contact me at (646)-728-9715.

 

Sincerely,

 

/s/ Alan Shapiro   Alan Shapiro   EVP, General Counsel

 

The foregoing terms and conditions are hereby accepted:

 

Employee Signature: /s/ Michael du Toit         Name: Michael du Toit      
Date: January 18, 2015

5